Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marty R. Ferguson appeals the district court’s orders denying his motion for appointment of counsel and dismissing his civil complaint as frivolous and for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ferguson v. Constellation Energy Group, Inc., No. 1:08-cv-00274-RDB (D. Md. Nov. 12, 2008; Nov. 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.